                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

OMORFIA VENTURES, INC.,                          )
                                                 )
       Plaintiff                                 )
                                                 )
                                                 )    Case No. 3:19-cv-0794
v.                                               )    District Judge Richardson
                                                 )    Magistrate Judge Newbern
POSH BRIDAL COUTURE, LLC, MARIE                  )
SUCHY, and DEAN SUCHY,                           )
                                                 )
      Defendants.                                )
                                                 )

                          INITIAL CASE MANAGEMENT ORDER

       A.     JURISDICTION: The court has jurisdiction pursuant to 28 U.S.C. § 1332.

       B.     BRIEF THEORIES OF THE PARTIES:

        For Plaintiff:

       This case concerns the purchase and sale of business assets by and between Plaintiff Omorfia

Ventures, Inc. (“Omorfia”) and the Defendant, Posh Bridal Couture, LLC (“Posh”). Prior to March

6, 2019, Posh owned and operated a bridal dress retail business at two locations: (1) Posh Bridal

Couture in Nashville, Tennessee (“Posh Bridal Tennessee”); and (2) Posh Bridal Couture in Wayzata,

Minnesota (“Posh Bridal Minnesota”). Defendants, Marie Suchy and Dean Suchy operated and

managed the Posh Bridal Tennessee and Posh Bridal Minnesota businesses.

       On or around December 14, 2018, Omorfia began discussions with Defendants concerning

the potential purchase of Posh Bridal Tennessee. Thereafter, Defendants made numerous

representations to Omorfia regarding the value, financial condition and viability of Posh Bridal

Tennessee. Defendants provided Omorfia with due diligence documentation, including detailed

financial disclosure documents and profit and loss statements concerning Posh Bridal Tennessee.

Omorfia relied upon Defendants’ representations and documents. On March 6, 2019, Omorfia and



     Case 3:19-cv-00794 Document 25 Filed 02/18/20 Page 1 of 6 PageID #: 161
Posh entered into an Asset Purchase Agreement (the “APA”) under which Posh sold substantially all

of Posh Bridal Tennessee’s assets to Omorfia.

       After closing on the sale contemplated by the APA, Omorfia learned that certain business

information and financial records provided by Defendants were not accurate and contained

misrepresentations. Defendants induced Omorfia to purchase the assets of Posh Bridal Tennessee at

a grossly inflated price by making false statements to Defendants via oral discussions, written

communications and through the financial records and other due diligence materials provided to

Omorfia. Further, Posh breached the APA by failing to deliver the assets to Omorfia as represented

and by the breaching other obligations and warranties under the APA. Omorfia suffered significant

economic damages by Defendants inducing Omorfia to pay the purchase price under the APA and

by wrongfully breaching the APA. Defendants’ conduct constituted breach of contract, fraudulent

inducement to contract, intentional misrepresentation and negligent misrepresentation.

         For Defendant:

       Pending before this Court is Defendant’s motion to dismiss Plaintiff’s tort claims, to dismiss

Dean Suchy as a party to this cause of action, and, to the extent Plaintiff’s tort claims are dismissed,

to limit Plaintiff’s potentially recoupable damages to those contractually provided for under the terms

of the APA. To the extent the motion to dismiss is not granted, Defendants deny liability to Plaintiffs

under any legal theory and reserve the right to assert any and all defenses and/or claims that is entitled

to contractually, under common-law or by statue.

       C.      ISSUES RESOLVED: Jurisdiction and venue.

       D.      ISSUES STILL IN DISPUTE: Liability and damages.

       E.      INITIAL DISCLOSURES: The parties shall exchange initial disclosures pursuant

  to Fed. R. Civ. P. 26(a)(1) by April 3, 2020.




     Case 3:19-cv-00794 Document 25 Filed 02/18/20 Page 2 of 6 PageID #: 162
      F.       CASE RESOLUTION PLAN AND JOINT STATUS REPORTS: The parties are

encouraged to consider the Alternative Dispute Resolution options provided in Local Rules 16.02

through 16.05. If the parties do not propose a detailed plan for resolution of the case in their

proposed initial case management order, the Court will establish case resolution plan

requirements. Approximately fourteen (14) days after the conclusion of fact discovery, the

parties shall submit a joint report confirming that the parties made a good faith attempt to resolve

the case. The joint report shall also state whether the parties believe ADR might assist in resolution

of the case. If a judicial settlement conference is requested in either joint report or separately, the

parties shall also state (i) the reasons why mediation is not feasible; (ii) their proposed timing for

scheduling of the settlement conference; and (iii) any preference of a particular Magistrate Judge

to conduct the settlement conference.

     G.          DISCOVERY: The parties shall complete all written discovery and depose all fact

witnesses by J anuary 18, 2021. Written d i s c o v e r y s h o u l d p r o c e e d p r o m p t l y

(unless otherwise provided for herein) and shall be served by no later than May 18, 2020.

Discovery is not stayed otherwise during dispositive or other motions, unless ordered by the

Court.

          A party may not bring a discovery dispute to the Court for resolution before lead counsel

for that party has held a telephonic or in-person discussion with lead counsel for every one of the

parties adverse to it with respect to the dispute (which, in the case of multiple adverse parties, may

occur separately with different adverse parties) and has made a good-faith effort to resolve the

dispute. Discovery disputes that cannot be resolved after the required discussion(s) should be

brought promptly to the attention of the Magistrate Judge via a request for a discovery conference.

It will be within the Magistrate Judge’s discretion whether to allow for the filing of discovery-



    Case 3:19-cv-00794 Document 25 Filed 02/18/20 Page 3 of 6 PageID #: 163
 related motions. All discovery motions shall be filed within 8 months after the Court’s ruling on

 the pending motion to dismiss. In connection with any discovery conference or discovery

 motion, the applicable parties shall file a joint discovery dispute statement, which describes

 the specific discovery request(s) in dispute and details each party’s position with supporting fact

 and legal authorities. The joint discovery dispute statement shall certify that lead counsel for

 every applicable party held the aforementioned telephonic or in-person discussion(s) and

 made a good faith effort to resolve each discovery dispute presented in the statement. If the

 joint statement is sufficiently detailed, any party may adopt by reference the joint statement for

 purposes of Local Rule 7.01(a)(2) or (a)(3), but must clearly state in the filing (made in accordance

 with any timing requirements set forth in Local Rule 7.01(a)(3)) that the joint statement is adopted

 as the party’s memorandum of law or response, as the case may be.

       H.      MOTIONS TO AMEND OR TO ADD PARTIES: Any motions to amend or to

add parties shall be filed by October 12, 2020 and must comply with Local Rules 7.01 and 15.01.

       I.      DISCLOSURE AND DEPOSITIONS OF EXPERTS: The plaintiff shall identify

 and disclose all expert witnesses and expert reports n o l a t e r t h a n M a r c h 1 5 , 2 0 2 1 .

 The defendant shall identify and disclose all expert witnesses and reports no later than

 April 15, 2021. Rebuttal experts shall be permitted only by leave of court. Unless otherwise

 provided for in a separate pretrial order, supplemental expert disclosures, which specifically

 include, but are not limited to, any supplemental information to expert reports, must be made in

 accordance with Rule 26(a) and (e). Supplemental expert opinions or other expert disclosures

 not timely disclosed may be excluded at trial. See Local Rule 39.01(c)(5)(C). Expert depositions

 shall be completed no later than June 15, 2021.

      J.     SUBSEQUENT CASE MANAGEMENT CONFERENCE. A subsequent case

 management conference shall be held telephonically on December 14, 2020, at 9:30 a.m., to


     Case 3:19-cv-00794 Document 25 Filed 02/18/20 Page 4 of 6 PageID #: 164
  address: status of discovery (including any known or anticipated discovery issues or disputes);

  prospect for settlement (including propriety of ADR); and, any other appropriate matters. The

  parties shall call (888) 557-8511 and enter access code 7819165# to participate.

      K.       DISPOSITIVE MOTIONS: As provided above, the parties must attempt to

  resolve the case prior to the filing of dispositive motions. Dispositive motions shall be filed by

  July 15, 2021. Responses to dispositive motions shall be filed within 28 days after the filing of the

  motion. Briefs or memoranda of law in support of or in opposition to a dispositive motion shall

  not exceed 25 pages. Optional replies may be filed within 14 days after the filing of the response

  and shall not exceed 5 pages. No motion for partial summary judgment shall be filed except by

  permission of the Court. Any party wishing to file such a motion shall first file a separate

  motion that gives the justification for filing a partial summary judgment motion in terms of overall

  economy of time and expense for the parties, counsel, and the Court.

      L.     ELECTRONIC DISCOVERY. The parties anticipate reaching an agreement on how

  to conduct electronic discovery, Administrative Order No.174-1 need not apply to this case.

  However, in the absence of an agreement, the default standards of Administrative Order No.

  174-1 will apply.

      M.     MODIFICATION OF CASE MANAGEMENT ORDER. Any motion to modify the

case management order or any case management deadline shall be filed at least seven (7) days in

advance of the earliest impacted deadline. Unless a joint motion, the motion for modification must

include a statement confirming that counsel for the moving party has discussed the requested

modification or extension with opposing counsel and whether or not there is any objection to the

requested modification or extension. The motion for modification must also include: (i) the trial date

and all deadlines, even unaffected deadlines, so that it will not be necessary for the Court to review

one or more previous case management orders in consideration of the motion and (ii) a statement


      Case 3:19-cv-00794 Document 25 Filed 02/18/20 Page 5 of 6 PageID #: 165
that the requested extension will still conform to the requirements of Local Rule 16.01(h)(1)

that no dispositive motion deadline, including response and reply briefs, shall be later than 90 days

in advance of the trial date. Motions for extensions should also detail the moving party’s efforts at

diligently complying with the originally schedule deadline and the facts demonstrating good

cause for modification of the deadline as required by Fed. R. Civ. P. 16(b)(4)

        N.         ESTIMATED TRIAL TIME AND TARGET TRIAL DATE: The [JURY

or BENCH] trial of this action is expected to last approximately three (3) days. The target trial date

is January 11, 2022.

              It is so ORDERED.



                                                  ALISTAIR NEWBERN
                                                  United States Magistrate Judge




          1The parties were also reminded during the case management conference of their option to
  consent to final disposition by the Magistrate Judge pursuant to Fed. R. Civ. P. 73 and Local
  Rule73.01. As discussed, if the parties wish to utilize this option, they may jointly complete
  and electronically file the form Notice, Consent and Reference of a Civil Action to a Magistrate
  Judge found on the Court’s website under the link for Forms. Not consenting will not result in any
  adverse consequences, and the Notice should be filed only if all parties consent to final disposition
  by the Magistrate Judge.




      Case 3:19-cv-00794 Document 25 Filed 02/18/20 Page 6 of 6 PageID #: 166
